Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the totality of the limitations of the independent claim.  The inner drum bottom cover is understood to be mounted to an inner drum bottom on an inside of the drum (as opposed to mounted to the drum bottom on an exterior of the drum), as interpreted in view of the present disclosure.  The sealed chamber recited in claim 1 is interpreted to encompass the space between the outermost and innermost convex circular ribs.  The screw base for installing a screw is understood to be for fixing the inner drum bottom cover to the drum bottom (note that the drum bottom is fixed on a tripod with a bolt, which is claimed as a distinct element); the screw base is therefore understood to be outside of the sealed chamber.  Since the screw base is claimed to be at a (the) center of the drum bottom, the presently claimed structure would preclude a shaft for a pulsator or a bolt for fixing a tripod to be at the same center location of the screw base.  Bolts for fixing a tripod would necessarily be within the sealed chamber or outside the outermost circular convex rib within the scope of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.